U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI 53202 December 21, 2007 Via Edgar Transmission Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Re: Professionally Managed Portfolios (the “Trust”) File Nos.: 33-12213 and 811-05037 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, the Hodges Small Cap Fund, (the “Fund”), hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment for the Fund dated December 18, 2007, and filed electronically as Post-Effective Amendment No. 300 to the Fund’s Registration Statement on Form N-1A on December 18, 2007. If you have any questions, concerning the foregoing, please contact the undersigned at (414) 765-6609. Sincerely, /s/Jeanine M. Bajczyk Jeanine M. Bajczyk For US Bancorp Fund Services, LLC
